Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
               This Office Action is in response to the papers filed on 11 August 2021.

CLAIMS UNDER EXAMINATRION
             Claims 1-3 are pending and have been examined on their merits.

PRIORITY
The Applicant claims priority to CN201811573303.7. A certified translation has not been provided.

WITHDRAWN REJECTIONS
The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
Claim 1 has been amended to require a mixture of yeast, lactic acid bacteria and B. subtilis in step (2) and add steps (4)-(5). The preamble has been amended to recite closed claim language (consisting of). New grounds of rejection have been necessitated by claim amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Preparation method of soil repairing agent for removing pesticide residues. CN108239537A published July 2018) as evidenced by Dictionary.com (powder, dried) in view of Medoff et al. (previously cited; Processing Biomass. WO 2008/073186 A2), Bolivar-Telleria (previously cited; Second-Generation Bioethanol from Coconut Husk. BioMed Research International Volume 2018, pages 1-20), Kooravand et al. (previously cited; Enhanced ethanol production from Glycyrrhiza glabra residue by fungus Mucor hiemalis. Industrial Crops & Products 108 (2017) 767–774; published online 05 August 2017), Lyons et al. (previously cited; Compositions and methods for conversion of lignocellulosic material to fermentable sugars and products produced therefrom. Patent 8,658,407 2014), Snyder et al. (Tips For Mixing Your Own Fertilizers. 2014 pages 1-5) and Deka et al. (previously cited; Enhanced Cellulase Production from Bacillus subtilis by Optimizing Physical Parameters for Bioethanol Production. ISRN Biotechnology Volume 2013, pages 1-11, 2013), Popp et al. (previously cited; Biofuels and Their Co-Products as Livestock Feed: Global Economic and Environmental Implications. 2016. Pages 1-26) as evidenced by Ellingham et al. (Coir Fiber Cross Section. Cornell University 1998), Merriam Webster Dictionary (definitions: coir and comminute), Lawford et al. (previously cited; Conditions that Promote Production of Lactic Acid by Zymomonas mobilis in Batch and Continuous Culture. Applied Biochemistry and Biotechnology. Vol. 70-72, 1998, 173-185) and Dictionary.com (previously cited; powder, dried).



Lu is directed to a preparation method of a soil remediation agent for removing pesticide residues (see “Technical Field” section). 

The reference teaches “to protect the ecological environment and the safety of agricultural products, there is an urgent need to develop a green environmental 
(1) Take the dried milk thistle shell, crush it, soak it in cellulase buffer solution with the mass fraction of 1%-3%, the pH is 4.5-5.0, the immersion time is 5-6 hours, filter, wash until neutral, dry material. 

The art teaches the comminution in step (1) is preferably comminuted to 20-40 mesh (fourth section of “Summary of invention). 

As set forth above, the art teaches adding the dried, crushed shell to a cellulase buffer with a pH 4.5-5.0 (hence, between 4.5 to 5.5). Because the art treats with a cellulase enzyme, it is interpreted to produce an enzymatic hydrolysate.

As evidenced by Merriam Webster, comminution is “to reduce to minute particles” (Merriam Webster). Therefore the 20-40 mesh is interpreted to refer to the size of the crushed shell. As evidenced by Kooravand et al. 20-50 meshes encompasses size of less than 840 μm and larger than 297 μm (page 768, left column, section 2.1). Therefore all of the particles taught by Lu are interpreted to be less than 2mm.

The art goes on to teach the following step:

(2)The appropriate amount of dry yeast is uniformly mixed with the material obtained in the step (1), and the fermentation is carried out for 7-10 days under the conditions of 20-35 ° C and an initial pH of 6.0-7.0 to obtain the microorganism fermented product.

Therefore the art teaches the enzymatic hydrolysate is added to a composition comprising yeast.



While Lu discloses the use of milk thistle shell, the art is silent regarding the use of coconut shell as a biomass feedstock in the disclosed method.

While Lu discloses the use of plant shells (hence, an agricultural waste), the art is silent regarding the use of a dried licorice powder as a biomass feedstock in the disclosed method.

While Lu is interpreted to disclose a cellulase hydrolysis for 6-7 hours, the art is silent as to whether the step can be performed for at least 36 hours.

While Lu teaches a fermentation step comprising yeast, the art does not disclose whether a lactic acid bacteria and Bacillus subtilis can also be used in the fermentation.

While Lu produces a microbial fermentation product that is subsequently used to treat crops, the art does not teach lyophilizing and reconstituting the fermentation product prior to use. While the prior art directs one to pay attention to adjust time and dosage, the art does not explicitly teach application one week before harvest.

Medoff et al. disclose a method of processing biomass to produce a useful product by fermentation (Abstract). The invention features methods of changing a molecular 

Medoff teaches (page 4, second paragraph): 

Examples of biomass feedstock include paper, paper products, paper waste, wood,
particle board, sawdust, agricultural waste, sewage, silage, grasses, rice hulls, bagasse, cotton,
jute, hemp, flax, bamboo, sisal, abaca, straw, corn cobs, corn stover, switchgrass, alfalfa, hay,
rice hulls, coconut hair, cotton, synthetic celluloses, seaweed, algae, or mixtures of these. 

Therefore Medoff suggests the use of coconut hair as a biomass feedstock. As evidenced by Ellingham et al., it is well known in the art that coconut hair is also known as coconut coir. As evidenced by Merriam Webster Dictionary, coir is from the outer 

The art teaches hydrolysis with a cellulase (page 83, second to last paragraph). Treatment with cellulase is usually carried out at temperatures between 30°C and 65°C. Cellulases are active over a range of pH of about 3 to 7 (last paragraph of page 90). The art teaches saccharification can last up to 120 hours (first paragraph of page 91). Therefore the art teaches hydrolysis using a cellulase at a pH that encompasses 4.5 to 5.5 for at least 36 hours. 

Medoff discloses fermentation can be performed using a fermenting microorganism such as yeast (fourth paragraph page 88). Examiner notes Madoff suggests the use of a Saccharomyces species as a fermenting microorganism (page 88, fourth paragraph), and teach the use of Saccharomyces cerevisiae and identifies it as a “wine yeast (page 115, first paragraph). It is well known in the art that wine is made by fermenting grapes. Therefore Medoff is interpreted to suggest using a yeast prepared by fermenting grapes.

Medoff also teaches the use of fermenting bacteria (page 89, first paragraph). The art suggests the use of Zymomonas mobilis (same section). As evidenced by Lawford et al., Zymomonas mobilis produces lactic acid. 



Deka et al. teach Bacillus subtilis and Z. mobilis can be used together in a fermentation (page 4, left column, section 2.7).  Examiner notes the art teaches the use of a lignocellulosic biomass in said fermentation (See section 2.1 of Materials and Methods).

Bolivar-Telleria teaches coconut palm (Cocos nucifera) is an important commercial crop in many tropical countries, but its industry generates large amounts of residue. The three main components of lignocellulosic biomass, cellulose, hemicellulose, and lignin, form a strong matrix, which gives it recalcitrance, meaning low enzyme digestibility (page 3, right column, second paragraph). Bolivar-Telleria teaches pretreatment is the substrate preparation to make the enzymatic hydrolysis more effective by mechanically reducing cellulose crystallinity. In the case of coconut husk, it is dried, ground, and sieved to obtain a powder (page 4, left column, second paragraph). Bolivar-Telleria teaches a cocktail of enzymes composed of cellulases and hemicellulases that work in synergy is needed to effectively hydrolyze the cellulose and hemicellulose. These enzymes are naturally produced by various fungi (hence, yeast) and bacteria (page 4, right column, second paragraph of Hydrolysis). The art teaches using a combination of microorganisms (cofermentation) can increase ethanol yield (page 7, right column, first 

Kooravand et al. teach glycyrrhiza glabra residue (GGR) contains 30.5% cellulose and 23.0% hemicellulose and can be considered as a promising low-cost and non-edible feedstock for production of ethanol. The art discloses the production of hydrolysates using cellulase (page 769, left column, 2.8) and fermentation of hydrolysates to produce ethanol (see page 769, left column, 2.11). It is noted the art teaches hydrolysis using cellulase is performed in a sodium citrate buffer (page 769, left column, first full paragraph).

The reference teaches the following (page 768, left column, section 2.1):
Licorice (Glycyrrhiza glabra) residue was provided by Atran Daru Company. The raw material was initially dried at ambient temperature, partially chopped and hammer-milled (Retsch,Germany) and finally screened to achieve a size of less than 840 μm and
larger than 297 μm (20–50 meshes). Although particle size reduction is an expensive operation and the economic arguments in favor of this approach are challenging, it is essential to increase substrate accessible surface area and decrease cellulose crystallinity and its degree of
polymerization.

As evidenced by Dictionary.com, a powder is any solid substance reduced to a state of fine, loose particles by crushing, grinding, disintegration, etc. Therefore the art teaches a licorice powder with a particle diameter not more than 2mm. It is noted the art teaches the use of dried materials. As evidenced by Dictionary.com, dried means free from moisture.



Snyder teaches fertilizers are dissolved in water for use. The art teaches it is important to dissolve the fertilizer completely in water. Otherwise, it will settle out in the mixing tank and the plant will not get their full dose of fertilizer elements (page 2, third paragraph). Examiner notes the art uses water to get fertilizer into solution (third bullet point, middle of page). Therefore the fertilizer is interpreted to be a solid.

Popp teaches co-products from biofuel production are an important and valuable component of the biofuels sector and the global feed market (Abstract). The art teaches the following (page 18, start of last paragraph through first paragraph of page 19):
A potential market for DDGS and oilseed meals that biofuel producers may consider is the
fertilizer/agriculture market. DDGS and oilseed meal co-products can be effective fertilizer sources
for plants. In addition to containing most macronutrients and micronutrients needed to support plant
growth, these co-products have low C:N ratios, which means that they are rapidly decomposable and
can release nutrients to plants in a timely manner. This property is of particular interest to organic agriculture markets, where nutrient sources and fertilizers containing enough readily mineralizeable N
to impact yield are scarce. Competition with animal feed markets has prevented widespread adoption
of biofuel co-products as fertilizers. DDGS and many oilseed meals hold more value as an animal feed
than as a fertilizer source, therefore animal producers are willing to pay for feed materials based on feed
value instead of the lower fertilizer value. However, fertilizer markets may become more appealing to
biofuel producers due to over-production of DDGS, high costs of oilseed meals, DDGS feed quality
issues, and interest from organic growers in alternative nutrient-rich fertilizer sources.



As set forth above, Lu teaches hydrolysis in a cellulase buffer for 6-7 hours. It would have been obvious to try using a 36 hour hydrolysis since Medoff teaches hydrolysis with a cellulase up to 120 hours. The skilled artisan would have had a reasonable expectation of success since Medoff teaches biomass pretreatments can be performed for up to 5 days (24 hours). One would have expected similar results since Lu and Medoff are both directed to microbial fermentations using agricultural biomass.

It would have been obvious to combine the teachings of the prior art by using licorice as a lignocellulosic material. One would have been motivated to do so since Medoff teaches the use of lignocellulosic agricultural waste to produce alcohol and Kooravand et al. teach glycyrrhiza glabra (licorice) is a lignocellulosic agricultural waste that can be used to prepare alcohol. KSR Rationale A indicates that it is scientifically rational to 

While Lu teaches using a yeast in a fermentation, the art is silent regarding how the yeast is prepared. It would have been obvious to use a yeast prepared by fermenting grapes. One would have been motivated to do so since Medoff teaches the use of a wine yeast (hence, prepared by fermenting grapes). One would have had a reasonable expectation of success since both references are directed to fermentations that comprise the use of yeast. It would have obvious to use said yeast in combination with a lactic acid bacteria and Bacillus subtilis. One would have been motivated to do so since Deka teaches lactic acid bacteria and Bacillus bacteria can be used in a fermentation.  While Medoff suggests yeast and lactic acid bacteria, the art does not explicitly teach using them in the same reaction. One would have been motivated to use yeast and bacteria together do since Bolivar-Telleria teaches a cocktail of enzymes composed of cellulases and hemicellulases that work in synergy is needed to effectively hydrolyze 

As set forth above, Medoff identifies the dried solids resulting from a fermentation as DDGS. Therefore the microbial fermentation product taught by Lu is interpreted to be a DDGS. While Medoff recovers dried solids (DDGS) from the process, the art does not teach lyophilization. It would have been obvious to lyophilize said solids. One would have been motivated to do so since Lyons teaches the same solids (DDGS) can be lyophilized. One would do so to store the solids as taught by Lyons. One would have had a reasonable expectation of success since Lyons teaches DDGS can be stored. One would have expected similar results since each reference teaches DDGS obtained from fermentation of lignocellulosic material.

As set forth above, Lyons teaches DDGS is freeze dried. Popp teaches DDGS can be used as a fertilizer. It would have been obvious to add water for a solid DDGS. One would have been motivated to do so since Snyder teaches solid fertilizers can be prepared by dissolving in water. While the art does not teach the specific ratio of water, 
differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. 

As set forth above, Lu teaches application to crops. While the art does not teach explicitly teach application one week before harvest, one would do so to provide nutrients prior to harvesting plants. Absent evidence of criticality, one would choose a time that is optimal for desired growth. While the art does not explicitly teach application to degrade plant pesticide residues, it is Examiner’s position that application as a fertilizer would produce the same affect since the composition is rendered obvious.

A method consisting of the claimed steps would have been obvious. Examiner notes steps (1)-(3) are directed to preparing a biomass, hydrolysis of said biomass and fermentation of the biomass to obtain a biological composition. Lu teaches pretreating a biomass, hydrolysis using cellulase and fermentation to produce a biological composition. Lu goes on to teach application to crops. Lyophilization and reconstitution steps would have been obvious because lyophilization and reconstitution of microbial fermentation products is well known in the prior art at the time of the invention.

Therefore claim 1 is rendered obvious (claim 1).



Kooravand teaches cellulase is in a sodium citrate buffer (hence, citric acid-sodium citrate) (supra). The art teaches the use of 20 FPU cellulase per gram GGR (Glycyrrhiza glabra residue) (page 771, let column, last paragraph).

While Lu does not explicitly teach the use of 10-15% cellulase, it would have been obvious to optimize the amount of enzyme used. As taught by Medoff, enzymes are used to degrade the lignocellulosic material. Kooravand teaches the amount of enzyme used based on the amount of material to be degraded.  One would optimize the amount of enzyme based on the amount of lignocellulosic material to be treated. The MPEP teaches differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.


The following is recited from the MPEP:

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 2 is rendered obvious (claim 2).

Claim 3 is interpreted to recite a weight ratio of mixture to cellulase buffer of 2:10 to 3:10. As set forth above, Kooravand teaches 20 FPU cellulase for every one gram of GGR lignocellulosic substrate.

While Lu does not explicitly teach the use of the claimed ratio of substrate to cellulase buffer, it would have been obvious to optimize the amount of enzyme used. As taught by Medoff, enzymes are used to degrade the lignocellulosic material. Kooravand teaches the amount of enzyme used based on the amount of material to be degraded.  One would optimize the amount of enzyme based on the amount of lignocellulosic material to be treated. The MPEP teaches differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Therefore claim 3 is rendered obvious (claim 3).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 11 August 2021 are acknowledged. The Applicant notes the previously cited references recite steps which are not claimed. Further, the Applicant argues the claimed invention achieves superior and unexpected 

EXAMINER’S RESPONSE
The arguments are not persuasive. New grounds of rejection have been made citing Lu et al. as the primary reference. Examiner acknowledges the alleged unexpected results cited by the Applicant. The Applicant points to Tables 1-3 of the Instant Specification to provide support for the alleged results. The Applicant points out the residual content in soil is reduced. Examiner notes the Instant Specification states requires 15% of the biological composition is applied to the surface of the crop in addition to the soil. The Specification recites both the surface of the crop and the soil are “fully wet” ([0055]). Examiner notes the claimed only require the crop be treated. Therefore the results argued by the Applicant are not commensurate in scope with the limitations recited in claim 1.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653